ACCEPTED
                                                                                  01-15-00024-CV
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                             2/23/2015 8:34:24 PM
                                                                              CHRISTOPHER PRINE
                                                                                           CLERK


          IN THE COURT OF APPEALS
FOR THE FIRST DISTRICT OF TEXAS AT HOUSTON
                                                                  FILED IN
                                                           1st COURT OF APPEALS
                                                               HOUSTON, TEXAS
                                                           2/23/2015 8:34:24 PM
                NO. 01—15—00024-CV
                                                           CHRISTOPHER A. PRINE
                                                                   Clerk


               COREY L. ROBERTS,
                       Appellant,


                         V.

           CELIA CLANTON ROBERTS,
                       Appellee.


     On Appeal from the County Court at Law
               Orange County, Texas
       Trial Court   Cause No. C—l40,473-D


             APPELLANT’S BRIEF

                         CORDELL & CORDELL, P.C.
                         1330 Post Oak Boulevard, Suite 1800
                         Houston, Texas 77056

                                ~
                         Tel: (832) 730-2987, Fax: (832) 730-2966



                         By
                           ionBar No. 24013329
                                              ‘




                                      I
                                          “




                                                  Picker
                                                     ,




                                          B.
                              State
                              E-mail: apickelner@cordelllaw.corn
                              Lauren E. Melhart
                              State Bar No. 24060275
                              E-mail: 1melhart@cordelllaw;corn
                              Attorneys for Appellant


       ORAL ARGUMENT REQUESTED
                     I])ENTITY OF PARTIES AND COUNSEL

         Pursuant to the Texas Rule of Appellate Procedure 38.l(a), Appellant, Corey

L. Roberts, provides the following complete     list   of   all parties   and counsel   to the


trial   court’s judgment being appealed:


Appellant:
Corey L. Roberts
7705 Barton Rd.
Adrian, Michigan 49221

Trial/Appellate Counsel for Corey L. Roberts
Aaron B. Pickelner
CORDELL &      CORDELL, P.C.
1300 Post Oak BlVd., Suite 1800
Houston, Texas 77056
State Bar No. 24013329
apickelner@cordel1law.com

Appellee:
Celia Clanton Roberts
7126 W. Windy Lane
Orange, Texas 77630

Trial/Appellate Counsel for Celia Clanton Roberts
Joe D. Alford, Attorney at Law
105 S. Market Street
Orange, Texas 77630
State Bar No. 01012500
jd.alford@hotmail.com
                                  TABLE OF CONTENTS
            Identity   of Parties and Counsel ...............................................          ..1



II.         Table of Contents .......... .L .........................         ........................ ..2


III.        Index of Authorities ............................................................. ..4

            Statement of the Case .......................................................... ..6

            Issues Presented ................................................................. ..7

VI.         Statement of Facts     .............................................................. ..8


VII.        Summary of Argument ......................................................... ..9

VIII.       Argument     ........................................................................ ..9


        .   Issue Number One — Under the Texas Rules of Civil Procedure, does a
            trial court commit reversible error by granting a default judgment when
            the record clearly shows failure to strictly comply with the rules
            regarding service?

            1.     Standard of Review ........     . ._   ........................................... ..9


            2.     The   return of service   was not on ﬁle   for ten days as required under
                  Rule l07(h) of the Texas        Rules of Civil Procedure ................ ..l1

            3.     The   return of service contained defects which prevent a ﬁnding of
                   strict compliance with the Texas Rules of Civil Procedure ........ ..11


        .   Issue Number Two — Under Texas law, does a trial court abuse its
            discretion by ﬁnding and ruling that one party shall be sole managing
            conservator when no pleadings included such a request, and the other
            party never received notice that sole           conservatorship   was
            al6issue? ........................................................................ ..13

IX.         Prayer ............................................................................ ..l4

            Veriﬁcation .....................................................................         ..   16
XI.     Certiﬁcate of Service ..................     .....................................   ..   17

XII.    Certiﬁcate of Compliance .................................................... ..17

XIII.   Appendix .................................................................   .   .... ..A-1
                                          INDEX OF AUTHORITIES
    Cases                                                                                              Page

    Barker CATV Constr., Inc. v. Ampro, Inc.,
          989 S.W.2d 789 (Tex. App.—-Houston [1stDist.] 1999, no pet.) ....... ..10

    Cain    v.    Cain,
             No. 14-07-00114-CV, 2007 Tex. App. LEXIS 9276,
             2007 WL 4200638 at *4 (Tex.App.—Houston 14th, 2007, no pet.)                       ...... ..13



    Capitol Brick, Inc.   Fleming Mfg. Co.,
                                  v.

             722 S.W.2d 399 (Tex. 1986) .................................................... ..13

    Halla    V.   Halla,
             No. 14-06-01126-CV, 2007 Tex. App. LEXIS 6656,
             2007 WL 2367600 at *2 (Tex. App.—Houston 14*, 2007, no pet.)                        ...... ..13



    Ilzﬂv.   11299:
             339 S.W.3d 74, 82 (Tex. 2011) .................................................. ..14
I




    Ins.   Co. of State of Pa. v. Lejeune,
             297 S.W.3d 254, 256 (Tex.2009).             ............................................ ..11


    Laidlaw Waste Sys., Inc. v. Wallace,
          944 S.W.2d 72 (Tex.App.—Waco 1997, writ denied) ..................... ..10

    Marrot Commc’ns, Inc. v. Town & Country P'ship,
         227 S.W.3d 372 (Tex.App.——Houston [1st Dist.] 2007,                      pet. denied) .... ..9


    Illidstate Envtl. Servs.,          LP v. Peterson,
             435 S.W.3d 287 (Tex. App.—Waco, 2014) ....... ... ......................                ..11


    Nueces County Housing Assistance, Inc. v.              M M
                                              & Resources Corp.,
          806 S.W.2d 948 (Tex.App.--Corpus Christi 1991, writ denied) .......... ..9

    Patterson       v.   Brist,
             236 S.W.3d 238, 240 (Tex. App., 2006)              ..................................... ..14
Peck v. Peck,
       172 S.W.3d 26, 25 (Tex. App.—Dallas, 2005, pet. denied) ................ ..13

Primate Corzstr., Inc. v. Silver,
      884 S.W.2d 151 (Tex. 1994)(per curiam) ................................... ..10

Turner   v.   Turner,
       47 S.W.3d 761, 763 (Tex.App.—Houst0n                [1st Dist.]   2001, no pet.)     .....   ..14


Worford v. Stamper,
     801 S.W.2d 108 (Tex. 1990) ..................................................... ..14




Statutes      and Rules

TEX. R. CIV. P. 107 .................................................................     ..11,     A-28

TEX. R. CIV. P. 239 .................................................     ................ ..13,    A-30

TEX. R. CIV. P. 301 ...................................................................   ..13,    A-31
                                     Statement of the Case

       This appeal arises       ﬁom divorce litigation initiated by Celia Clanton Roberts
(“Appellee”) on       May      16, 2014.   (Record   at 5.)   Appellant, Corey L. Roberts,

(“Appellant”)       was Respondent below.     (R. at 5.)

       On July 22, 2014, Appellee ﬁled a Motion for Alternative Service which was
granted on that same date (R. at 10, 14.)       The return of service,    filed   on August    19,


2014, states that Linda Roberts was served on July 31, 2014. (R. at 15.)

       On August         26,    2014, Appellee obtained a default judgment against

Appellant. (R. at      17.).


       On September 24, 2014, a Motion to Set Aside Default Judgment and Motion

for   New   Trial   was timely ﬁled by Appellant.          (R. at 44.)   The   trial   court heard

Appellant’s requests on October 29, 2014, and thereafter denied the relief

requested. (R. at 53.)

       On November         21, 2014, Appellant ﬁled notice of this appeal pursuant to

Section 25.1 of the Texas Rules of Appellate Procedure. (R. at 56.)
                          Issues Presented

Under   the Texas Rules of Civil Procedure, does a trial court commit
reversible error by granting a default judgment when the record clearly
shows failure to strictly comply with the rules regarding service?

Under Texas law, does a trial court abuse its discretion by ﬁnding and ruling
that one party shall be sole managing conservator when no pleadings
included such a request, and the other party never received notice that sole
conservatorship was at issue?
                                     Statement of Facts

       This appeal arises from divorce litigation initiated by Celia Clanton Roberts

(“Appellee”) on      May   16, 2014.    (R. at 5)   Among   other things, in her petition,

Appellee pled for the parties to be     named joint managing      conservators of their two

children.    (R. at 6.) Appellant,     Corey L. Roberts, (“Appellant”) was Respondent

below and was a resident of Michigan at all relevant times. R.            at 5.)


       On July 22, 2014, Appellee ﬁled a Motion for Alternative Service.                (R. at 10)


Her motion was granted on that same date and permission was given                  for Appellant


to be served   by leaving a copy of the    citation, pleadings,   and orders with a person

over the age of 16 at his residence or by attaching the documents to the main entry

door of his residence.      (R. at 14)    According   to the return       of service,    filed   on

August   19, 2014,    Linda Roberts was served on July 31, 2014. (R.          at 15.)


       On    August 26, 2014, approximately one week         after the      proof service was

ﬁled, Appellee obtained a default        judgment against Appellant.           (R. at 17.)       In

addition to granting the divorce, the court’s ruling included orders                         naming

Appellee sole managing conservator of the parties’ two children. (R.               at 19.)


       On September 24, 2014, a Motion to Set Aside Default Judgment and Motion

for   New   Trial   was timely ﬁled by Appellant.     (R. at 44.)     The     trial   court heard

Appel1ant’s requests on October 29, 2014. OK. at 53.) At this hearing, Appellant

testiﬁed that he never received actual notice of the              suit.     No     contradicting
testimony was offered by Appellee O{eporter’s Record, vol.                        3, p. 7:8-15, 8:4-8).


The court denied Appellant’s          relief requested      on the same    date. (R. at 53.)


         On November 21, 2014, Appellant ﬁled notice of this appeal.                       (R. at 56.)

                                 Summary of the Argument
         The   trial   court abused   its   discretion    by granting a    default   judgment against

Appellant      when     the return of service had not been           on   file   the requisite ten       day

period.


         The   trial   court abused   its    discretion   by denying Appellant’s request               to set


aside the default       judgment when the return of service               is   defective    and does not
                                                                                                   A




show strict compliance with the             law.

         The   trial   court abused   is    discretion   by naming Appellee        the sole    managing

conservator of the parties’ children               when     the pleadings did not request sole

managing conservatorship and thus the issue was not before the court.

                                               Argument

A.       Issue   Number One.
Under the Texas Rules of                    Civil Procedure, does a trial court                  commit
reversible error by granting a default judgment when the record clearly
shows failure to strictly comply with the rules regarding service?

         1.      Standard of Review

         When     a no-answer default judgment             is   challenged, the record        must show

strict   compliance with the manner and             mode of service;       otherwise, the service is



                                                   -9--
invalid and the default       judgment    is   void.     Primate Constr.,                Inc.    v.   Silver,   884
S.W.2d 151, 152 (Tex. l994)(per curiam).                     It is   the responsibility of the one

requesting service to see that service          is   properly accomplished. Laidlaw Waste

Sys., Inc. v.    Wallace, 944 S.W.2d 72, 75            (Tex.App.—Waco                    1997, writ denied).

This responsibility extends to assuring that service                   is    properly reﬂected in the

record. Id. “In contrast to thelusual rule that               all    presumptions will be made in

support of a judgment, there are no presumptions of Valid issuance, service, and

return of citation    when examining     a default judgment.” Barker                     CATV Constr.,          Inc.


v.   Ampro,   Inc.,   989 S.W.2d 789, 792 (Tex. App.--Houston                           [lst Dist.] 1999,        no

pet.); see also    Primate Constr.,    Inc., 884 S.W.2d           at 152. If the        record before the

trial   court does not affirmatively show, at the time that default                               judgment        is


rendered, that the defendant has appeared,             was properly          served, or         waived service

in writing, the trial court lacks personal jurisdiction over the defendant.                               Marrot

C0mmc’ns,       Inc. V.   Town   &   Country P’ship, 227 S.W.3d 372, 376 (Tex.App.—

Houston    [lst Dist.]    2007, pet. denied). Virtually any deviation from the requisites

of statutes and Rules of Civil Procedure for service of process will destroy a

default judgment. Nueces         County Housing Assistance,                 Inc.   V.
                                                                                        ‘M
                                                                                             &    M Resources
Corp., 806 S.W.2d 948, 949 (Tex.App.--Corpus Christi 1991, writ denied).

Rendition of a default judgment        when there       is   a failure to strictly comply with the

procedural rules regarding service constitutes reversible error and the judgment


                                               -10-
must be overturned. See     Ins.   Co. of State of Pa.      v.   Lejeune, 297 S.W.3d 254, 256

(Tex.2009).

       2.   The return of service was not on ﬁle                 for ten days as required        under
Rule l07(h) of the Texas Rules of Civil Procedure.

       A default judgment may only be obtained if the return of service has been on
ﬁle with the court’s clerk for ten days. TEX. R. CIV. P. 107. Rule l07(h) of the

Texas Rules of Civil Procedure, speciﬁcally             states    “no default judgment         shall   be

granted in any cause until proof of service...sha1l have been on ﬁle with the clerk

of the court ten days.”   Any default judgment granted when the return has not been
on ﬁle for the required amount of time          is   void. See Azﬁdstate Envtl. Servs.,          LP v.
Peterson, 435 S.W.3d 287, 291 (Tex.          App.—Waco,           2014).

           In the case at bar, Appellee obtained a default judgment on August 26,

2014. (R. at 17.) The return of service        upon which she            relied to   show compliance

with the Texas Rules of Civil Procedure         was only filed 6 days            prior,   on August    19,


2014. (R. at 15.) Accordingly,       it is   clear   from the record        that Appellant failed to


strictly   comply with the Rules of Civil Procedure, and the lower court committed

reversible error   by granting the   default judgment.           The lower       court never obtained

personal jurisdiction over Appellant and thus the order             is   void.

       3.    The return of service contained defects which prevent a ﬁnding of
strict compliance with the Texas Rules of Civil Procedure.


       Rule 107 of the Texas Rules of Civil Procedure                    dictates the requirements



                                              -11-
that    must be complied with          in order to properly effectuate      and document service on

a respondent. This rule speciﬁcally lays out the contents of the return of service

(i.e.   the person served, a description of what            was   served), the information that       must

be provided by a process server             (i.e.   his address), and imposes the procedure to          be

followed whether serving by personal service or an alternative method.                       Id.


         In this case, there are several defects in the return and associated afﬁdavit

which prevent a ﬁnding of               strict   compliance with the Rules of Civil Procedure.

First,   the documents contain conﬂicting statements as to                 who was       served. (R. 15-

16.)     The    ﬁrst page of the return of service that the individual served                was “Linda

Roberts” and the respondent was not served. (R. 15.) The second page, containing

the process server’s affidavit, then goes              on to   state that the   respondent was served.

(R. 16.)       The afﬁdavit provides a           line for disclosure   of the name of any person on

whom the documents were served as a permitted proxy of the respondent.                             (R. 16.)

This line      is   completely blank. (R. 16.)

         Second, the documents never state what precisely was served on the

respondent.           The    return states that the citation         and   petition      were served by

“delivering”         them   to   Linda Roberts without stating that she was a person over the

age of 16       at the respondent’s resident or         by attaching them       to the   main entry door

of his    home       (the only    two permitted methods         for substitute service in this case).


(R.     15.)        The   affidavit   merely     states that the process server left copies              of


                                                     -12-
undescribed documents at the dwelling with someone over the age of 60. (R. 16.)

      Finally,      no where     in the return or related affidavit is the address for the


process server provided. (R. 15-16.)

      It   was Appellee’s        responsibility   and burden          to supply the court with        proof

that service   was properly accomplished. There                  are multiple deviations         from the

requisites of the procedural rules for service            of process contained in her proof and

thus the default judgment cannot stand.

B.    Issue    Number Two.
Under Texas      law, does a trial court abuse            its  by ﬁnding and ruling
                                                                discretion
that one party shall be sole         managing conservator when no pleadings included
such a request, and the other party                        never received notice that sole
conservatorship was at issue?

      A trial court may only render a default judgment on the pleadings against a
respondent that has neither appeared nor answered. TEX. R. CIV. P. 239.                      A default
judgment, though, must be based on the pleadings of the non-defaulting party.

TEX. R. CIV. P. 301; see also Capitol Brick, Inc.               v.   Fleming Mfg. Co., 722 S.W.2d
399, 401 (Tex. 1986). While technical pleading rules are of reduced signiﬁcance

where the best      interests   of the child are the paramount concern,           e. g.   Cain   v.   Cain,

No. 14-07-00114-CV, 2007 Tex. App. LEXIS 9276, 2007 WL 4200638          at   *4

(Tex.App.—Houston          14”‘,   2007, no   pet.),     Halla   v.   Halla, No. 14-06-01126-CV,

2007 Tex. App. LEXIS 6656, 2007 WL 2367600 at *2 (Tex. App.—Houston                        14”‘,



2007, no   pet.),   Peck   v.   Peck, 172 S.W.3d 26, 25 (Tex. App.—Dallas, 2005, pet.

                                                  -13-
denied), the pleadings            still   must place the other side on notice of                 the claim


involved. Halla, at *2.

       A trial   court’s rulings           on conservatorship and possession             are reviewed for


abuse of discretion.        Turner        v.   Turner, 47 S.W.3d 761, 763 (Tex.App.—Houston

[1stDist.] 2001,      no   pet.).    A court abuses its discretion if         it fails   to follow the law.


See Worford      v.   Stamper, 801 S.W.2d 108, 109 (Tex. 1990); see also Ilzﬂv.                       Ilzﬁf


339 S.W.3d 74, 82 (Tex. 2011). Only                 if it is   determined from reviewing the record

as a whole, that the trial court abused             its   discretion will the lower court’s ruling      be

reversed. Patterson        v.   Brist,    236 S.W.3d 238, 240 (Tex. App.,          2006)..

       In her original petition for divorce, Appellee requested that the parties be

named joint managing            conservators of the parties’ two children. (R. 6.) There                 is


nothing in her petition requesting sole managing conservatorship of the children or

that could serve as notice to Appellant that                   such a claim was    at issue. (R. at 5-8.)


The   default   judgment rendered by the lower                  court, though,    named Appellee      sole

managing conservator.               (R. at 19.)      This appointment did not conform to the

pleadings of Appellee and cannot stand.

                                                   Prayer

       Appellant respectfully requests, based on the argument and authorities

contained herein, that the Court reverse the applicable rulings of the Orange

County, Texas County Court at Law and hold as follows                     -




                                                    -14-
         0   The default judgment               is    invalid and thus the      trial   court abused     its


             discretion     by denying Appellant’s request to               set aside the order;   and

         0   The    trial    court   abused           its    discretion   by naming Appellee sole
                                            7




             managing conservator.

Appellant further requests that the Court remand this case to the lower court for a

properly noticed   trial   on the merits.

                                                     Respectfully Submitted,
                                                     CORDELL & CORDELL, P.C.
                                                     1330 Post Oak Boulevard, Suite 1800
                                                     Houston, Texas 77056
                                                     Tel: (832) 730-2987, Fax: (832) 730-2966




                                                     By:    /s/ Aaron B. Pickelner
                                                            Aaron B. Pickelner
                                                            State Bar No. 24013329                  p




                                                            E-mail: apicke1ner@cordelllaw.com
                                                            Lauren E. Melhart
                                                            State Bar No.,24060275
                                                            E-mail: l.tnelhart@cordelllaw.com
                                                            Attorneys for Appellant
       STATE OF TEXAS                                   §

       COUNTY OF HARRIS                                 §

                       Before me, the undersigned authority appeared, Aaron B. Pickelner, known

       to       me     to be the person           whose name   is   subscribed below,      who   stated,   under      oath,


       that           he    is    above the age of twenty-one years, he        is   the attorney for Appellant,

       Corey L. Roberts, in his capacity as such, has personally reviewed                                  ‘all.   exhibits


       contained in the appendix to this Appellant’s Brieﬂ he has personal knowledge that

       all       such exhibits are true, correct and complete as contained in the ﬁles of Orange

    County                  District        Clerk or LexisNexis, as applicable, except as redacted                       in


   compliance with the applicable Texas Rules of Appellate Procedure.

                                                                                                 /


                                                               Aaron B. Pickeiner



   SWORN TO AND SUBSCRIBED BEFORE ME                                                this   Q 3rd)‘                 day of

                 kzmﬂ             [1                 ,20l5.




                            Km-nzvN MARTI 1? on
            ,                            .
 “N...     N14,,’



~~~~~ -""5:      .
                           My Cum;-nlss 020”
 *4
  ~1   .

  "'Iu:9ni\
           .-
                $5‘
                                 June 18.
                                    Certiﬁcate of Service

      I certify   that a true   copy of the foregoing with attached appendix was served

in accordance with       Rule 9.5 of the Texas Rules of Appellate Procedure on each

party or that party's lead counsel Via e-service on February 23, 2015:

Counsel for Appellee:
Mr. Joe D. Alford
105 S. Market Street
Orange, Texas 77630




                                              Aaron B. Pickelner
                                            /s/
                                           Aaron B. Pickelner
                                           Lauren E. Melhart
                                           Attorneys for Appellant




                                 Certiﬁcate of Compliance

      Pursuant to TEX. R. APP. P. 9.4(i)(3),       I certify   that this   document contains

1,791 words and    is   thus within the limits imposed by TEX. R. APP. P. 9.4(i)(2)(B).




                                              Aaron B. Pickelner
                                            /s/
                                           Aaron B. Pickelner
                                           Lauren E. Melhart
                                           Attorneys for Appellant




                                            -17-
                     APPENDEX
Final Decree of Divorce.

Texas Rule of Civil Procedure 107.

Texas Rule of Civil Procedure 239

Texas Rule of Civil Procedure 301.
08/28/14 10:03:36 orange County District Clerk scanned by: Elaine Cook




         NOTICE: THIS DOCUMENT
         CONTAINS SENSITIVE DATA
                                                           NO. C-l4l_),473-D
         IN THE MATTER or                                                  IN THE        COUNTY CQURT AT gxw
         THE MARRIAGE OF
                                                                    §
                                                                    §                               gm     \              A         5
         CELIA CLANTON ROBERTS
                                                                    §
                                                                    §                               3,;    Q
                                                                                                                      2
                                                                                                                      m           3
                                                                                                                      g
                                                                                                                                    .~..


         AND                                                        §                              §; st,                         g        asiiiw
         COREY L. ROBERTS,                                                                         j; m§Q\
                                                                                                                      A13
                                                                    I;

                                                                    §                              :5‘                          ,2
         AND rN THE INTEREST or                                     §
                                                                                                   *7
                                                                                                                      gs;       <
         COREY SEBASTIAN ROBERTS AND                                §      ORANGE COUNTY, TEXAS
         LILY MARIE ROBERTS, CHILDREN                               §

                                               FIZNAL DECREE or          DIVORCE
                   On August 26, 2014 the Court heard this case.

         Appearances

                   Petitioner,    CELIA CLANTON ROBERTS,                 appeared   in   person and through attomey of

         record,   JOE D. ALFORD,          and announced ready lbr trial.

                   Respondent,      COREY     L.   ROBERTS,      although duly and properly       cited, did not       appear

         and wholly     made default.

         Record

                   The record of testimony was duly reported by the            court reporter for the County Court at

         Law.

         Jurisdiction       and Domicile

                   The Court ﬁnds       that the pleadings     of Petitioner are    in   due form and     contain     all     the

         allegations, information,      and prerequisites required by law, The Court,         after receiving evidence,


         ﬁnds   that   it   has jurisdiction of this case and of all the parties and that at least sixty days have

         elapsed since the date the suit      was filed.


                                                                                                               Page   1   of 27




                                                               .p,.'\
08/28/14 10:03:38 Orange County District Clerk scanned by: Elaine Cook




                 The Court ﬁmher ﬁnds              that, at the     time this   suit   was ﬁled,   Petitioner had   been a

         domiciliary      of Texas   for the preceding six—month period and a resident of the county in             which

         this suit   was ﬁled      for the preceding ninety-day period.           All persons entitled to citation   were

         properly cited.

         Jury

                 A jury was waived, and questions of fact and of law were submitted to the Court.
                            \


         Divorce

                 IT IS     ORDERED AND DECREED that CELIA CLANT ON ROBERTS,                               Petitioner,   and

         COREY       L.   ROBERTS,       Respondent, are divorced and             that the   marriage between them         is


         dissolved   on the ground of insupportability.

         Children ofthe Marriage

                 The Court ﬁnds that Petitioner and Respondent are the parents of the following                children:


         Name:   COREY SEBASTIAN ROBERTS
                 Sex:       Male

                 Birth date:         June 24, 2005

                 Home state:         Texas

                 Social Security number:                    ‘"9’-5012

         Name: LILY        MARIE ROBERTS
                 Sex:       Female

                 Birth date:         March   3,   201   1




                 Home state:         Texas

                 Social Security number:                    ***-*’-4949

                 The Court ﬁnds no other children of the marriage are expected.



                                                                                                            Page 2 of27




                                                                    A/7,
08/28/14 10:03:39 Otcange County District Clerk Scanned by: Elaine Cook




         Parenting Plan

                   The Court ﬁnds     that the provisions in this decree relating to the rights      and duties of the

         parties   with relation to the children, possession of and access to the children, child support, and

         optimizing the development of a close and continuing relationship between each party and the

         children constitute the parenting plan established         by the Court.

         Conservatorsltip

                   The Court, having considered        the circumstances     of the parents and of the   children, ‘ﬁnds

         that the following orders are in the best interest       of the children.

                   IT IS    ORDERED      that    CELIA CLANTON ROBERTS                 is   appointed Sole   Managing

         Conservator and         COREY          L.   ROBERTS      is   appointed Possessory Conservator of the

         following children:      COREY SEBASTIAN ROBERTS and LILY MARJJE ROBERTS
                   IT 15    ORDERED     that, at all times,   CELIA CLANTON ROBERTS,                 as a parent sole

         managing conservator,       shall   have the following   rights:


                1.     the tight to receive information from any other conservator of the children
                        V




         concerning the health, education, and welfare of the children;
                                                                                                                           D




                   2.   the right to confer with the/other parent to the extent possible before making a
         decision concerning the health, education, and welfare of the children;

                   3.       the right of access to medical, dental, psychological, and educational records of
         the children;                                                   ,




                   4.       the right to consult with a physician, dentist, or psychologist of the children;

                5.      the right to consult with school officials concerning the children's welfare and
         educational status, including school activities;

                   6.       the right to attend school amivities;

                 7.     the right to be designated        on the   children's records as a person to be notiﬁed in
         case of an emergency;




                                                                                                          Page 3 of27




                                                              Pié
08/28/14 10:03:40 Orange County District Clerk Scanned by: Elaine Cook




               8.     the right to consent to medical, dental, and surgical treatment during an
                        .

         emergency involving an immediate danger to the health and safety of the children; and

                   9.   the tight to manage the estates
                            r

                                                                        of the children to the extent the estates have been
         created by the parent or the parent's family.

                   lT IS        ORDERED         that, at all   times,   COREY     L.   ROBERTS,       as a parent possessory


         conservator, shall have the following rights:

                I.     the right to receive infonnation from any other conservator of the children
         concerning the health, education, and welfare of the children;

                2.     the right to confer with the other parent to the extent possible before                        making a
         decision oonceming the health, education, and welfare of the children;

                   3,           the right of access to medical, dental, psychological, and educational records               of
         the children;

                   4.           the right to consult with a physician, dentist, or psychologist         of the children;

                5.      the right to consult with school officials concerning the children's welfare and
         educational status, including school activities;

                   6,           the light to attend school activities;

               7.     the right to consent to medical, dental, and surgical treatment during an
         emergency involving an immediate danger to the health and safety of the children; and

                   8.     the right to manage the estates               of the children   to the extent the estates   have been
         created   by the parent or the parent's family.

                   IT IS        ORDERED that,        at all   times;   CELIA CLANTON ROBERTS,                as a parent sole

         managing conservator           shall   have the following duties:

                1,      the duty to inform the other conservator of the children in a timely manner of
         signiﬁcant information concerning the health, education, and welfare of the children; and

                 2.      the duty to inform the other conservator of the children if the conservator resides
         with for at least thirty days, marries, or intends to marry a person who the conservator knows is
         registered as a sex offender under chapter 62 of the Code of Criminal Procedure or is currently
         charged with an oﬁense for which on conviction the person would be required to register under
         that chapter. IT IS          ORDEREDthat this information shall be tendered in the form of a notice
         made as soon as practicable, but not later than the fortieth day aﬁer the date the conservator of
         the children begins to reside with the person or on the tenth day after the date the marriage


                                                                                                                 Page 4 of 27




                                                                       M
08/28/14 10:03:42 orange County District clerk scanned by: Elaine Cook




         occurs, as appropriate. ['1' ISORDERED     that the notice must include a description of the offense
         that is the basis of the person's requirement to register as a sex offender or of the offense with

         which the person is charged. WARNING:                A CONSERVATOR COMMITS AN            OFFENSE
         PUNISHABLE AS A CLASS C MISDEMEANOR                        IF THE CONSERVATOR FAILS TO
         PROVIDE THIS NOTICE.                                   '




                 IT IS   ORDERED      that, at all   times,   COREY   L.   ROBERTS,       as a parent possessory


         conservator, shall have the following duties:

                 1.     the duty to inform the other conservator of the children in a timely manner of
         signiﬁcant information concerning the health, education, and welfare of the children; and

                  2.     the duty to inform the other conservator of the children if the conservator resides
         with for at least thirty days, marries, or intends to marry a person who the conservator knows is
         registered as a sex offender under chapter 62 of the Code of Criminal Procedure or is currently
         charged with an offense for which on conviction the person would be required to register under
         that chapter. IT IS ORDERED that this infomtation shall be tendered in the fonn of a notice
         made as soon as practicable, but not later than the fortieth day after the date the conservator of
         the children begins to reside with the person or on the tenth day aﬁer the date the marriage
         occurs, as appropriate. IT IS ORDERED that the notice must include a description of the oﬁ“ense
         that is the basis of the person's requirement to register as a sex offender or of the offense with
         which the person is charged. WARNING: A CONSERVATOR COMMITS AN OFFENSE
         PUNISHABLE AS A CLASS C MISDEMEANOR II THE CONSERVATOR FAILS TO
         PROVIDE THIS NOTICE.
                IT IS     ORDERED       that,   during her periods of possession,          CELIA CLANTON
         ROBERTS, as a parent sole managing conservator, shall        have the following rights and   duties:


                1.       the duty of care, control, protection, and reasonable discipline of the children;

                '7
                        the duty to support the children, including providing the children with clothing,
        food, shelter, and medical and dental care not involving an invasive procedure;

               3,      the right to consent for the children to medical and dental care not involving an
        invasive procedure; and

                4.       the right to direct the moral and religious training   of the children.




                                                                                                    Page 5 of 27




                                                         A-5
08/28/14 10:03:43 orange County District Clerk scanned by: Elaine Cook




                 IT IS    ORDERED        that,   during his periods of possession,    COREY       L.     ROBERTS,         as a

         parent possessory conservator, shall have the following rights and duties:

                 1.       theiduty of care, control, protection,    and reasonable    discipline of the children;

                 2.      the duty to support the children, including providing the children with clothing,
         food, shelter, and medical and dental care not involving an invasive procedure;                 '




                3.      the right to consent for the children to medical and dental care not involving an
         invasive procedure; and

                4.        the right to direct the moral and religious training      of the   children.

                 IT IS    ORDERED         that    CELIA CLANTON ROBERTS,                     as parent sole       managing

         conservator, shall have the following exclusive rights       and   duty:

                 1.       the right to designate the primary residence of the children;


                2.        the right to consent to medical, dental,     and   surgical treatment involving invasive
         procedures;

                3.        the right to consent to psychiatric and psychological treatment          of the     children;


                4.      the right to receive and give receipt for periodic payments for the support of the
         children and to hold or disburse these funds for the beneﬁt of the children;

                5.        the right to represent the children in legal action and to          make   other decisions of
         substantial legal signiﬁcance   conceming the children;

                6.        the right to consent to marriage       and to enlistment      in the   armed forces of the
         United States;

                7,        the right to   make decisions concerning the children's     education;

                8.        except as provided by section 264.011]       of the Texas Family Code,             the right-to the
         services and earnings of the children;

                9,      except when a guardian of the children's estates or a guardian or attorney ad [item
        has been appointed for the children, the right to am as an agent of the children in relation to the
        children's estates if the children's action is required by a state, the United States, or a foreign
        government; and

                lo.      the duty to manage the estatm of the children to the extent the               estates   have been
         created by   community property or the joint property of the parents.

                                                                                                               Page 6 of 27




                                                            H4!
08/28/14 10:03:44 orange county District clerk scanned by: Elaine Cook




         Passport Provisions

                 IT IS   ORDERED that CE-LIA CLANTON ROBERTS has the sole and exclusive                      right

         to apply for a passport for the children,      COREY SEBASTIAN ROBERTS              and LILY     MARIE
         ROBERTS.

                 IT IS   FURTHER ORDERED that COREY L. ROBERTS                   is   prohibited ﬁ'om applying

         for a passport for the children,       COREY SEBASTIAN ROBERTS and LILY MARIE ROBERTS.
                IT IS    ORDERED that CELIA CLANTON ROBERTS                  shall    have the   right to maintain


         possession of any passports of the children,        COREY SEBASTIAN ROBERTS                   and   LILY

         MARIE ROBERTS.
         Possession   and Access

                 1.      Possession Order

                        IT IS    ORDERED      that each conservator shall comply with all terms and
                conditions of this Possession Order. IT IS        ORDERED that this Possession Order is
                effective immediately and applia to all periods of possession occuning on and after the
                date the Court signs this Possession Order. IT IS, THEREFORE, ORDERED:


                         (a)     Deﬁnitions

                                 I.    In this Possession Order "school" means the primary or secondary
                         school in which the child is enrolled or, if the child is not enrolled in a primary or
                         secondary school, the public school district in which the child primarily resides.

                                2.              Possession Order "child" includes each child, whether one
                                           In this
                         or more,    who  a subject of this suit while that child is under the age of eighteen
                                           is

                         years and not otherwise emancipated,

                         (b)    Mutual Agreement or Speciﬁed Terms       for Possession


                                 IT IS ORDERED   that     COREY
                                                              L.     ROBERTS shall have possession of the
                         child at times mutually agreed to in advance    by COREY L. ROBERTS and
                         CELIA CLANTON ROBERTS.




                                                                                                     Page 7 of27




                                                          /H
08/28/14 10:03:45 Orange County District Clerk Scanned by: Elaine Cook




                          IT IS FURTHER ORDERED that each period of possession that is
                   mutually agreed to by COREY L. ROBERTS and CELIA CLANTON ROBERTS
                   must be in writing, state the date which the mutual agreement was made, state the
                   beginning date and time of COREY L. ROBERTS’ period of possession, state the
                   ending date and time of COREY L. ROBERTS’ period of possession, and be
                   signed by both parties.

                   (c)        Undesignated Periods of Possession

                              CELIA CLANTON ROBERTS               shall have the right of possession of the
                   child at      all   other times not speciﬁcally designated in this Possession Order for
                   COREY L. ROBERTS.
                   (d)      General Terms and Conditions

                          Except as otherwise expressly provided in this Possession Order, the terms
                   and conditions of possession of the child that apply regardless of the distance
                   between the residence of a parent and the child are as follows:

                              I.            Surrender-of Child by   CELIA CLANTON ROBERTS           -   CELIA
                  CLANTON ROBERTS                    is   ORDERED    to surrender the child to    COREY    L.
                  ROBERTS at the beginning of each period of COREY L. ROBERTS’s possession
                  at   the residence of CELIA         CLANTON ROBERTS.
                       2.    Return of Child by COREY L. ROBERTS - COREY L.
                  ROBERTS is ORDERED to return the child to the residence of CELIA
                  CLANT ON ROBERTS at the end of each period of possession.
                            3.    Surrender of Child by COREY L, ROBERTS — COREY L.
                  ROBERTS          ORDERED to surrender the child to CELIA CLANTON
                                       is
                  ROBERTS, if the child is in COREY L. ROBERTS‘s possession or subject to
                  COREY L. ROBERTS's control, at the beginning of each period of CELIA
                              ON
                  CLANT ROBERTS's exclusive periods of possession, at the place designated
                  in this Possession Order.


                         4.     Return of Child by CELIA CLANTON ROBERTS - CELTA
                  CLANTON ROBERTS is ORDERED to retum the child to COREY L.
                  ROBERTS, if COREY L. ROBERTS is entitled to possession of the child, at the
                  end of each of CELIA CLANTON ROBERTS‘s exclusiveperiods of possession,
                  at   the place designated in this Possession Order.

                          5.      Personal Effects - Each conservator is        ORDEREDto return with
                  the child the personal eﬁects that the child brought at the beginning of the period
                  ofpossession.




                                                                                                 Page 8 of27
08/28/14 10:03:47 orange County District Clerk scanned by: Elaine Cook




                                6.     Designation of Competent Adult — IT IS ORDERED that CELIA
                        CLANT ON ROBERTS may designate any competent adult to pick up and return
                        the child, as applicable.    IT IS FURTHER ORDERED that COREY L.
                        ROBERTS is prohibited ﬁ'om designated a competent adult to pick up and return
                        the child, as applicable. IT IS FURTHER ORDERED that a conservator or a
                        designated competent adult be prment         when   the child is picked up or returned.

                                7.     Inability to Exercise Possession — Each conservator is          ORDERED
                        to give notice to the person in possession of the child on each occasion that the
                        conservator will be unable to exercise that conservatofs right of possession for
                        any speciﬁed period.

                                8.      Written Notice — Written notice, including notice provided by
                        electronic mail or facsimile, shall be deemed to have been timely made if received
                        or, if applicable, postmarked before or at the time that notice is due‘      Each
                        conservator  is       ORDERED
                                                   to notify the other conservator of any change in the
                        conservator's electronic mail address or facsimile number within twenty—four
                        hours aﬁer the change.

              This concludes the Possession Order.

             2.         Duration

                        The    periods of possession ordered above apply to each child the subject of this

              suit   while that child    is   under the age of eighteen years and not othenvise emancipated.

             3.         Nonimer;/‘erence with Possession

                        Except as expressly provided herein, IT IS          ORDERED      that neither conservator


             shall    take possession of the children during the other conservators period of possession

             unless there       is   a prior written agreement signed by both conservators or in case of an

             emergency.

             4.         Supervised Visitation

                        IT IS   ORDERED that any and all periods of possession or access to the children
             exercised    by    COREY L. ROBERTS shall be under the direct and continuous supervision
             of a competent adult designated by CELIA CLANTON                  ROBERTS.



                                                                                                     Page 9 of27




                                                             Vi’)
08/28/14 10:03:46 -orange County District Clerk Scanned by: Elaine cook




                  5.       Termination of Orders

                           The provisions of this decree          relating to conservatorship, possession, or access


                  terminate on the remarriage of CELIA            CLANTON ROBERTS to COREY L. ROBERTS
                  unless a nonparent or agency has been appointed conservator of the childrenunder

                  chapter 153    of the Texas Family Code.

         Child Support

                  IT IS   ORDERED that COREY L. ROBERTS is obligated to pay and shall pay to CELIA
         CLANT ON ROBERTS                child support    of four hundred eighty-nine dollars and fifty-ﬁve cents

         ($489.55) per month, with the          first   payment being due and payable on September        1,   2014 and a

         like   payment being due and payable on the 1‘ day of each month thereaﬂer                until the ﬁrst   month

         following the date of the earliest occurrence of one of the events specified below:

                  L        any child reaches the age of eighteen years or graduates ﬁ'om high school,

         whichever occurs      later,   subject to the provisions for support      beyond the age of eighteen years       set


         out below;

                  2.       any child marries;

                  3‘       any child dies;

                  4.       the child enlists in the      armed forces of the United States and begins active service

         as   deﬁned by   section 101     of title 10 of the United States Code; or

                  5.       any child's disabilities are otherwise removed for general purposes.

                  Thereaﬁer,     COREY        L.   ROBERTS        is   ORDERED        to   pay to CELIA    CLANTON
         ROBERTS       child support      of three hundred ninety-one dollars and sixty-four cents ($391.64)

         per month, due and payable on the 1“ day of the               first   month immediately following     the date   of

         the earliest occurrence        of one of the events speciﬁed above for the other child and a        like   sum of


                                                                                                         Page 10 of27




                                                                 A-In
08/28/14 10:03:49 orange County District Clerk scanned by: Elaine Cook




         three hundred ninety-one dollars              and   sixty-four cents ($391.64) due and payable on the 1“

         day of each month         thereal"ter until the next   occurrence of one of the events speciﬁed above for

         the other child‘

                  If the child is eighteen years         of age and has not graduated from high school, IT IS

         ORDERED that COREY L. ROBERTS's obligation to pay child support to CELIA CLANT ON
         ROBERTS shall not temtinate but shall continue foras long as the child is enrolled-
                  ].        under chapter 25 of the Texas Education Code                in   an accredited secondary school

         in a   program leading toward a high school diploma or under section 130.008 of the Education

         Code    in    courses for joint high school and junior college credit and                  is   complying with the

         minimum attendance requirements of subchapter C of chapter 25 of the Education Code or

                  2.        on a   ﬁ.rll-time basis in a private    secondary school in a program leading toward a

         high school diploma and         is   complying with the minimum attendance requirements imposed by

         that school.


                  Withholding from Earnings

                  IT IS    ORDERED          that   any employer of     COREY       L.    ROBERTS         shall   be ordered to

         withhold from earnings for child support from the disposable earnings of COREY L.                          ROBERTS       g




         for the support    of COREY        SEBASTIAN ROBERTS and LILY MARIE ROBERTS.
                  IT IS   FURTHER ORDERED               that all   amounts withheld from the disposable earnings of

         COREY L. ROBERTS              by   the   employer and paid    in   accordance with the order to that employer

         shall constitute   a credit against the child support obligation. Payment of the                ﬁrll   amount of child

         support ordered paid by this decree through the                  means of withholding from earnings              shall


         discharge the child support obligation.             If the   amount withheld from earnings and                credited


         against the child support obligation is less than           I00 percent of the amount ordered to be paid by



                                                                                                                  Page 11 of27




                                                                   ﬂvll
08/28/14 10:03:51 Orange County District Clerk Scanned by: Elaine Cook




         this decree, the         balance due remains an obligation of COREY L.              ROBERTS,     and    it   is   hereby

         ORDERED           that   COREY    L.   ROBERTS    pay the balance due          directly to the state disbursement

         unit speciﬁed below.


                   On this date the Court signed an income Withholding             for Support.


                   Emit
                   IT IS     ORDERED that all payments shall be made through the state disbursement unit at
         Texas Child Support Disbursement Unit, P.O. Box 659791, San Antonio, _Texas 78265-9791, and

         thereafter promptly remitted to         CELIA CLANT ON ROBERTS                   for the support of the children.

         IT IS   ORDERED that          each party shall pay,   when   due,   all fees   charged to that party by the state

         disbursement unit and any other agency statutorily authorized to charge a                fee.


                   Changerof Employment

                   IT IS     FURTHER ORDERED            that   COREY    L.    ROBERTS        shall notify this    Court and

         CELIA CLANTON ROBERTS by US.                     certiﬁed mail, return receipt requested, of any change of

         address and of any termination of employmem. This notice shall be given no later than seven

         days    after the   change of address or the termination of employment. This notice or a subsequent

         notice shall also provide the current address         of OOREY L.      ROBERTS and the name and address
         of his current employer, whenever that infomtation becomes available.

                   Q]erk's Duties


                   IT IS   ORDERED that,        on the request of a prosecuting attorney, the title IV-D agency, the

         friend of the Court, a domestic relations ofﬁoe,             CELIA CLANTON ROBERTS, COREY                            L.


         ROBERTS,          or an attorney representing         CELIA CLANTON ROBERTS                     or    COREY          L.


         ROBERTS,          the clerk of this Court shall cause a certiﬁed copy of the           Income Withholding            for


         Support to be delivered to any employer.



                                                                                                              Page 12 of 27
08/28/14 10:03:52 orange County District Clerk scanned by: Elaine Cook




         Health Care

                  1.     IT IS   ORDERED that CELIA CLANTON ROBERTS and COREY L. ROBERTS
         shall   each provide medical support for each child as set out             in this   order as additional child

         support for as long as the Court        may    order   CELIA CLANTON ROBERTS                    and   COREY     L.


         ROBERTS       to provide support for the child       under sections l54.001 and 154.002 of the Texas

         Family Code.       Beginning on the day            CELIA CLANTON ROBERTS                       and    COREY     L.


         ROBERTS's      actual or potential obligation to support a child under sections 154.00] and 154.002

         of the Family Code tenninates, IT IS            ORDERED        that   CELIA CLANT ON ROBERTS                  and

         COREY L. ROBERTS are discharged               ﬁ'om the obligations    set forth in this    medical support order

         with respect to that child, except for any failure             by a   parent to fully       comply with those

         obligations before that date.        IT IS    FURTHER ORDERED               that the cash medical support


         payments ordered below are payable through the state disbursement unit and subject to the

         provisions for withholding      ﬁom earnings provided above for other child          support payments.

                  2.     Deﬁnitions     —



                  “Health Insurance" means insurance coverage that provides basic health-care services,

         including usual physician services, office         visits,   hospitalization, and laboratory, X-ray,          and

         emergency services,     that   may be provided through a       health maintenance organization or other

         private or public organization, other than medical assistance under chapter                    32 of the Texas
                                                                                                I




         Human Resources Code.

                  "Reasonable cost" means the total cost of health insurance coverage for                all   children for

         which   COREY L. ROBERTS is responsible under a medical                 support order that does not exceed

         9 percent of COREY L.          ROBERTS   ‘s   annual resources, as described by section l54.062(b) of

         the Texas Family Code.



                                                                                                           Page 13 of27




                                                             Prvlé
08/28/14 10:03:53 orange County District Clerk Scanned by: Elaine Cook




                  "Reasonable and necessary health-care expenses not paid by insurance and incun'ed by or

         on behalf of a    child" include, without limitation, any        copayments for oﬁice         visits   or prescription

         drugs, the yearly deductible, if any, and medical, surgical, prescription drug, mental health-care

         services, dental,      eye care, ophthalmological, and orthodontic charges.                 These reasonable and

         necessary health-care expenses do not include expenses for travel to and from the health-care

         provider or for nonprescription medication.

                 "Furnish“      means    -



                           a.       to   hand deliver the document by a person eighteen years of age or older

                                    either to the recipient or to      a person   who   is   eighteen years of age orolder

                                    and permanently resides with the recipient;

                           b.       to deliver the    document to the      recipient    by certiﬁed     mail, return receipt


                                    requested, to the recipient's last     known   mailing or residence address; or

                           c.       to deliver the     document to the       recipient at the recipient's last         known

                                    mailing or residence address using any person or entity whose principal

                                    business   is   that   of a courier or deliverer of papers or documents             either


                                    within or outside the United States.

                 3.        Findings on       Health        Insurance   Availabi|ity-    Having considered the            cost,


         accessibility,   and quality of health insurance coverage available to the             parties, the   Court ﬁnds:

                 No parent has access to private health insurance at a reasonable cost.
                 IT IS    FURTHER FOUND that the following orders regarding health-care coverage are in
         the best interest of the children.




                                                                                                                Page 14 of 27




                                                                  Ml
08/28/14 10:03:55 orange County Districtclerk Scanned by: Elaine cook




                   4‘         Provision of Health-Care Coverage -

                   COREY L. ROBERTS                  is   ORDERED to apply,          within 30 days after entry of this order,

         for coverage        under a governmental medical assistance program or health plan for each child                       who
         is   the subject of this   suit.


                   When       such health coverage           is   obtained,   COREY L ROBERTS                     is    ORDERED     to

         maintain the coverage in           full   force and elfect   on each child who          is   the subject of this suit as long

         as child support is      payable for that child, by paying           all   applicable fees required for the coverage,

         including but not limited to enrollment fees                       and premiums.               COREY     L.    ROBERTS     is


         ORDERED          to fumish     CELIA CLANTON ROBERTS                            a true and correct copy of the health

         insurance policy or certiﬁcation and a schedule of beneﬁts within 15 days following the signing

         of this order.       COREY     L.    ROBERTS        is   FURTHER ORDERED to furnish CELIA CLANTON
        ROBERTS copies of the insurance cards and any other forms                            necessary for use of the insurance

        within 15 days following the signing of this order.                         COREY        L,   ROBERTS      is   ORDERED    to


         provide, within three days                of receipt by      COREY         L.    ROBERTS,          to   CELIA CLANTON

        ROBERTS         any insurance checks, other payments, or explanations of beneﬁts relating to any

        medical expenses for the children that              CELIA CLANTON ROBERTS                        paid or incurred.

                   Pursuant to section 1S4,l83(c) of the Texas Family Code, the reasonable and necessary

        health-care expenses         of the children that are not reimbursed by health insurance or are not

        otherwise covered by the amount of cash medical support under section 154.182(b) are allocated

        as follows:       CELIA CLANTON ROBERTS                       is   ORDERED          to   pay 50 percent and       COREY    L.’

        ROBERTS         is   ORDERED to pay 50 percent of the total unreimbursed                          health-care expenses that


        exceed the amount covered by health insurance.

                   The party who incurs a health-care expense on behalf of the children                            is   ORDERED to


                                                                                                                        Page [5 of 27




                                                                      §,,_:¢
08/28/14 10:03:56 Orange County District Clerk Scanned by: Elaine Cook




         ﬁxmish to the other party           all   forms, receipts,       bills,   statements, and explanations of beneﬁts

         reﬂecting the uninsured portion of the health-care expenses within thirty days aﬁer he or she

         receives them.    The nonincurring pany              is   ORDERED to pay his or her share or percentage of the
         uninsured portion of the health-care expenses either by paying the healthvcare provider directly

         or by reimbursing the incurring party for                  any advance payment exceeding        the incurring pany's

         share or percentage of the uninsured portion                  of the   health-care expenses within thirty days aﬁer

         the nonincurring party receives the forms, receipts,                       bills,   statements, and explanations    of

         beneﬁts.

                These provisions apply             to all   unreimbursed health—care expenses of any child who          is   the

         subject of this order for the provision                   of health—caie coverage      that are incurred while cash

         medical support   is   payable for that child.

                5.        WARNING A PARENT ORDERED TO PROVIDE HEALTH INSURANCE
                                         -



        OR TO PAY THE OTHER PARENT ADDITIONAL CHILD SUPPORT FOR THE COST OF
        HEALTH INSURANCE WHO FAILS TO DO S0 IS LIABLE FOR NECESSARY MEDICAL
        EXPENSES OF THE CHILDREN, WITHOUT REGARD TO WHETHER                                                Tl-IE   E)ﬂ’ENSES

        WOULD HAVE BEEN PAID IF HEALTH INSURANCE HAD BEEN PROVIDED, AND FOR
        THE COST OF HEALTH INSURANCE PREMIUMS OR CONTRIBUTIONS,                                              IF    ANY, PAID

        ON BEHALF OF THE CHILDREN.
        Miscellaneous Child Support Provisions

               No Credit for Informal Payments
                IT IS   ORDERED that the child                support as prescribed in this decree shall be exclusively

        discharged in the manner ordered and that any direct payments                        made by   COREY L. ROBERTS
        to   CELIA CLANT ON ROBERTS                         or any expenditlmcs incurred by          COREY    L.   ROBERTS


                                                                                                               Page 16 ofZ7




                                                                       D/_«lLo
                                                           Elaine Cook
08/28/14 10:03:57 Orange County District Clerk Scanned by:




         during   COREY L. ROBERTS‘s periods of possession of or access to the children, as prescribed
         in this decree, for food, clothing, giﬁs, travel, shelter,        or entertainment are deemed   in addition to



         and not in   lieu   of the support ordered   in this   decree.


                  Support gs Obligation of Estate

                  IT IS      ORDERED      that the provisions for child support in this decree shall            be an


         obligation of the estate of    COREY L. ROBERTS and shall not terminate on the death of COREY
         L.   ROBERTS. Payments          received for the beneﬁt of the children, including payments from the

         Social Security Administration, Department             of Veterans Affairs or other governmental agency or

                                                                                         survivor beneﬁts,
         life   insurance proceeds, annuity payments, trust distributions, or retirement

                                                                Any   remaining balance of the child support      is   an
         shall   be a   credit against this obligation.


         obligation of    COREY L. ROBERTS’s estate.
                   Tennination of Orders on Remarriage of Parties but Not on Death of Obligee

                   The provisions of this decree relating to amen! child support terminate on the rcmaniage

          of CELIA      CLANT ON ROBERTS          to   COREY        L.    ROBERTS   unless a nonparent or agency has


          been appointed conservator of the children under chapter I53 of the Texas
                                                                                    Family Code.                       An

          obligation to pay child support under this decree does not terminate
                                                                                             on the death of    CELIA

          CLANTON ROBERTS but continues asyan obligation to COREY SEBASTIAN ROBERTS and
          LILY MARIE ROBERTS.




                                                                                                          Page 17 of 27




                                                                    iél.~Ivr
08/28/14 10:03:59 Orange County District                         C1ei'k_    Scanned by: Elaine Cook




         Information Regarding Parties

                   The   infon-nation required for   each party by section lO5,006(a) of the Texas Family Code

         is   as follows:

         Name: CELIA CLANTON              ROBERTS
                   Social Security number:           "*"‘-”-3990
                   Driver's license number:          15756492    Issuing      state:   Texas
                   Current residence address:             West Wendy Lane, Orange, Texas 77630
                                                     7 I 26
                   Mailing address:                  7126 West Wendy Lane, Orange, Texas 77630
                   Home telephone number:            (409) 553-4078
                   Name of employer:
                   Address of employment:
                   Work telephone number:

         Name:     COREY L. ROBERTS
                   Social Security number:           ***-”-2636
                   Driver's license number           029303025     Issuing state: Texas
                  Current residence address:         7705 Burton Road, Adrian, Michigan 49221
                  Mailing address:                   7705 Burton Road, Adrian, Michigan 49221
                  Home telephone number:
                  Name of employer:                  Ferris   & Sons Milk Hauling Inc.
                   Address of employment:            9480 Herold Highway, Addison, Michigan 49220
                   Work telephone number:            (517) 547-7676

         Required Notices

                   EACH PERSON WHO            IS   A PARTY TO THIS ORDER               IS   ORDERED TO NOTIFY
         EACH OTHER PARTY, THE COURT, AND                           Tl-[E   STATE CASE REGISTRY OF ANY
         CHANGE          IN   THE PARTY'S CURRENT RESIDENCE ADDRESS, MAILING ADDRESS,
         HOME TELEPHONE NUMBER NAME OF EMPLOYER, ADDRESS OF EMPLOYMENT,
         DRIVER‘S LICENSE           NUMBER AND WORK TELEPHONE NUMBER. THE PARTY                               IS

         ORDERED TO GIVE NOTICE OF AN INTENDED CHANGE IN ANY OF THE REQUIRED
         INFORMATION TO EACH OTHER PARTY, THE COURT, AND THE STATE CASE
         REGISTRY ON OR BEFORE THE 60TH DAY BEFORE THE INTENDED CHANGE.                                       IF

         THE PARTY DOES NOT KNOW OR COULD NOT HAVE                               KNOWN OF THE CHANGE IN

                                                                                                    Page 18 of 27




                                                                A4!)
08/28/14 10:04:00 Orange County District Clerk scanned by: Elaine Cook




         SUFFICIENT TIME TO PROVIDE 60-DAY NOTICE,                   Tl-[E   PARTY        IS   ORDERED TO GIVE
         NOTICE OF THE CHANGE ON OR BEFORE THE FIFTH DAY AFTER THE DATE THAT
         THE PARTY KNOWS OF T1-IE CHANGE.
                 THE DUTY TO FURNISH               TI-HS   INFORMATION TO EACH OTHER PARTY, THE
         COURT, AND THE STATE CASE REGISTRY CONTINUES AS LONG AS ANY PERSON,
         BY VIRTUE OF THIS ORDEIL             IS   UNDER AN OBLIGATION TO PAY CHILD SUPPORT
         OR ENTITLED TO POSSESSION OF OR ACCESS TO A CHILD.
                FAILURE BY A PARTY TO OBEY THE ORDER OF THIS COURT TO PROVIDE
         EACH OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY WITH THE
         CHANGE IN TI-IE REQUIRED INFORMATION MAY RESULT IN FURTHER LITIGATION
         TO ENFORCE THE ORDER, INCLUDING CONTEMPT OF COURT. A FINDING OF
         CONTEMPT MAY BE PUNISHED BY CONFINEMENT                                  IN JAIL       FOR UP TO SIX
         MONTHS, A FINE OF UP TO $500 FOR EACH VIOLATION, AND A MONEY JUDGMENT
         FOR PAYMENT OF ATTORNEY'S FEES AND COURT COSTS.
                Notice shall be given to the other pany by delivering a copy of the notice to the party by

         registered or certiﬁed mail, return receipt requested.     Notice shall be given to the Court by

         delivering a   copy of the notice   either in person to the clerk   of   this   Court or by registered or

         certified mail addressed to the clerk at     801 Division, Orange, Texas 77630.          Notice shall be

         given to the state case registry by mailing a copy of the notice to State Case Registry, Contract

         Services Section,   MC046S,   PO Box 12017, Austin, Texas 78711-2017.
                NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS: YOU                                 MAY USE
         REASONABLE EFFORTS TO ENFORCE THE TERMS OF CHILD CUSTODY SPECEFIED
         IN THIS   ORDER‘ A PEA/CE OFFICER                 WHO   RELIES   ON THE TERMS OF A COURT


                                                                                                    Page 19 of27




                                                            (W1
08/28/14 10:04:01 Orange County District clerk scanned by: Elaine cook




         ORDER AND THE OFFICER‘S AGENCY ARE ENTITLED TO THE APPLICABLE
         IMMUNITY AGAINST ANY CLAIM,               CIVI.L   OR OTHERWISE, REGARDING THE
         OFFICER'S     GOOD      FAITH ACTS PERFORMED IN THE SCOPE OF           TI-IE   OFFICER'S

         DUTIES IN ENFORCING         TI-IE   TERMS OF THE ORDER THAT RELATE TO CHILD
         CUSTODY. ANY PERSON           WHO KNOWINGLY         PRESENTS FOR ENFORCEMENT AN
         ORDER THAT IS INVALID OR NO LONGER IN EFFECT COMIMITS AN OFFENSE THAT
         MAY BE PUNISHABLE BY CONFINEMENT IN JAIL FOR AS LONG                  AS   TWO YEARS
         AND A FINE OF AS MUCH AS $10,000.
         Warning:   to Parties


              WARNINGS TO PARTIES: FAILURE TO OBEY A COURT ORDER FOR CHILD
         SUPPORT OR FOR POSSESSION OF OR ACCESS TO A CHILD                    MAY   RESULT IN
         FURTHER LITIGATION TO ENFORCE THE ORDER, INCLUDING CONTEMPT OF
         COURT. A FINDING OF CONTEIVIPT MAY BE PUNISHED BY CONFINEMENT IN JAIL

         FOR UP TO SIX MONTHS, A FINE OF UP TO              $500   FOR EACH VIOLATION, AND A
         MONEY JUDGMENT FOR PAYMENT OF ATTORNEY'S FEES AND COURT COSTS.
              FAILURE OF A PARTY TO             MAKE A CHILD SUPPORT PAYMENT TO THE
         PLACE AND IN THE MANNER REQUIRED BY A COURT ORDER MAY RESULT                     IN   THE
         PARTY'S    NOT RECEIVING CREDIT FOR MAKING TH.E PAYTMENT.
              FAILURE OF A PARTY TO PAY CHILD SUPPORT DOES NOT JUSTIFY
         DENYING THAT PARTY COURT-ORDERED POSSESSION OF OR ACCESS TO A
         CHILD.     REFUSAL BY A PARTY TO ALLOW POSSESSION OF OR ACCESS                    -TO   A
         CHILD DOES NOT J USTIF Y FAILURE TO PAY COURT-ORDERED CHILD SUPPORT TO
        THAT PARTY.


                                                                                    Page 20 of 27




                                                   M0
06/28/14 10:04:02 orange County District Clerk scanned by: Elaine Cook




         Division qfMarit'uI Estate

                  The Court ﬁnds that the following          is   a just and right division of the parties’ marital         estate,

         having due regard for the rights of each party and the children of the maniage.
                                             V




                  Progeny to Husband

                  IT IS    ORDERED AND DECREED that the husband, COREY L. ROBERTS, is awarded
         the following as his sole and separate property, and the wife             is   divested of all right,   title,   interest,


         and claim   in   and to that property:

                 H-l.       All household ﬁirniture, ﬁtmishings, ﬁxtures, goods,                  an   objects, collectibles,

         appliances, and equipment in the possession              of the husband or subject to    his sole control.

                 H-2.       All clothing, jewelry, and other personal effects in the possession of the husband
                                                                                                          -



         or subject to his sole control.

                 H-3.       All sums of cash in the possession          of the husband or      subject to his sole control,

         including   ﬁmds on       deposit, together with accrued but unpaid interest, in banks, savings


         institutions,    or other ﬁnancial institutions, which accounts stand in the husbands sole                       name or

         from which the husband has the sole               right to    withdraw funds or which are subject                 to the


         husband's sole control.

                 H-4.       All sums, whether matured or umnatured, accrued or unaccrued, vested or

         otherwise, together with      all       increases thereof; the proceeds therefiom, and any other rights

         related to any profit-sharing plan, retirement plan,             Keogh   plan,    pension plan, employee stock

         option plan, 401(k) plan, employee savings plan, accrued unpaid bonuses, disability plan, or

         other benefits existing by reason of the husband's past, present, or ﬁxture employment.




                                                                                                              Page 21 of27




                                                                   r3/Ll
08/28/14 10:04:04 Orange County District Clerk Scanned. by: Elaine Cook




                    Property to Wife

                    IT IS   ORDERED AND DECREED                          that the wife,   CELIA CLANTON ROBERTS,                   is


         awarded the following as her sole and separate property, and the husband                         is   divested of all right,

         title, interest,   and claim     in   and to that property:

                    W-l.     All household ﬁimiture, furnishings, ﬁxtures, goods, art objects, collectibles,

         appliances, and     equipment         in the   possession of the wife or subject to her sole control.

                    W—2.    All clothing, jewelry, and other personal effects in the possession of the wife or
                                                                                                                                   I




         subject to her sole control.

                    W-3.    All       sums of cash      in   the poﬁession of the wife or subject to her sole control,

         including funds       on       deposit, together with accrued but unpaid interest, in banks, savings

         institutions, or   other ﬁnancial institutions, which accounts stand in the wife's sole                     name or ﬁ'om

         which the wife has the sale              right to     withdraw ﬁmds or which are subject               to the wife's sole
                                  I




         control.


                    W-4.    The sums, whether matured or unmatured, accrued or unaccrued, vested or

         otherwise, together with all increases thereof, the proceeds therefrom, and any other rights


         related to any proﬁt-sharing plan, retirement plan,                   Keogh   plan, pension plan,         employee stock

         option plan, 401(k) plan, employee savings plan,                      aocmed unpaid bonuses,           disability plan, or


         other benefits existing by reason of the wife's past, present, or future employment.

                    W-5.    The 2002 Honda Odyssey EXIL motor                       vehicle, vehicle identiﬁcation         number

         SFNRLI 80628023344,              together with      all   prepaid insurance, keys, and   title   documents.




                                                                                                                     Page 22 of 27




                                                                        3";
                                                                              all
‘os/2e/14 10:04:05 Orange County District Clerk scanned by: aiéine cook




                 Division of Debt

                 Debts to Husband

                 IT IS   ORDERED AND DECREED that the husband, COREY L. ROBERTS,                                     shall pay,

         as a part of the di\n'sion    of the estate of the parties, and     shall   indemnify and hold the wife and her

         property harmless from any failure to so discharge, these items:

                H-1.      All debts, charges, liabilities,      and other obligations incurred solely by the husband

         unless express provision      is   made in this decree to the contrary.

                H-2.      All encumbrances, ad           valorem taxes,   liens,   assessments, or other charges due or to

         become due on      the real and personal property awarded to the husband in this decree unless

         express provision   is    made in this decree to the contrary.

                H-3.      The, debt     owed     to    Dupont Goodrich Federal          Credit Union, Account        Number
         7013815.

                Debts to Wife

                IT IS    ORDERED AND DECREED that the wife, CELIA CLANT ON ROBERTS,                                      shall


         pay, as a part of the division of the estate of the panies, and shall indemnify and hold the

         husband and his property harmless from any failure to so discharge, these items:

                W-l.     The balance         due, including principal, interest,         and   all    other charges, on the

         promissory note payable to          Sattler   Automotive Group and given as        part     of the purchase price of

         and secured by a   lien   on the 2002 Honda Odyssey EXL motor vehicle awarded to                    wife.


                W-2.     All debts, charges, liabilities        and other obligations incurred solely by the wife

        unless express provision       is   made in this decree to the comrary.

                W—3.     All encumbrances, ad valorem taxes, liens, assessments, or other charges due or to

        become due on     the real and personal property awarded to the wife in this decree unless express




                                                                                                               Page 23 of 27




                                                                 5993.7:
'08/28/14 10:04:06 orange'Count:y District Clerk Scanned by: Elaine Cook




         provision      is   made     in this   decree to the oomrary.

                   EEC;
                   IT IS     ORDERED AND DECREED that each party                              shall send to the othervparty, within


         three days of         its    receipt, a     copy of any correspondence from a                   creditor or taxing authority

         concerning any potential               liability   of the other party.

                   Attorney's Fees

                   To   effect       an equitable division of the estate of the parties and as a part of the division,

         and   for services      rendered in connection with conservatorship and support of the children, each

         party shall be responsible for his or her                   own      attorney's fees, expenses,       and costs incurred as a

         result   of legal representation           in this case.


                   Liability for Federal           Income Taxes for Prior Year

                   IT IS     ORDERED AND DECREED that CELIA CLANT ON ROBERTS and COREY L.
         ROBERTS         shall   be equally responsible for             all   federal   income     tax liabilities   of the   parties   from

         the date of marriage through               December        31, 2013, and each party shall timely pay 50 percent of

         any deﬁciencies, assessments, penalties, or interest due thereon and                          shall   indemnify and hold the

         other party and his or her property harmless from 50 percent of such liabilities unless such

         additional tax, penalty, and/or interest resulted                      from a pany's omission of taxable income or

         claim of erroneous deductions.                     In   such case, the portion of the         tax, penalty, and/or interest


         relating to the omitted          income or claims of erroneous deductions                   shall   be paid by the party who

         earned the omitted income or proffered the claim for an erroneous deduction. The parties agree

         that nothing contained herein shall                 be constnned as or is intended as a waiver of any rights that a

         party has under the "Innocent Spouse" provisions of                            Internal   Revenue Code.




                                                                                                                         Page 24 of 27




                                                                         Amt
I08/28/14 10:04:08 Orange County District Clerk scanned by: Elaine cook




                      Treatment/Allocation of Communny'            Income for Year of Divorce

                      IT IS   ORDERED AND DECREED tint, for the calendar year 2014,                      each party     shall file

         an individual income tax return in accordance with the lntemal Revenue Code.

                      IT IS    ORDERED AND DECREED                    that for calendar year 2014, each party shall

         indemnify and hold the other party and his or her property harmless from any tax                                liability

         associated with the reporting party's individual tax retum for that year unless the parties have

         agreed to allocate their tax        liability in a   manner different from   that reflected   on   their returns.

                      IT IS   ORDERED AND DECREED that each party                   shall furnish   such information to the

         other party as        is   requested to prepare federal income tax returns for 2014 within thirty days of

         receipt      of a written request for the information, and      in   no event   shall the available information         be

         exchanged        later than   March   1,   20l5.   As requested information becomes available aﬁer that               date,

         it   shall   be provided within ten days of receipt.

                      IT IS    ORDERED AND DECREED                   that all   payments made to the other party                  in


         accordance with the allocation provisions for payment of federal income taxes contained                             in this


         Final Decree         of Divorce are not deemed income to the party receiving those payments but are

         part   of the property division and necessary for a just and           right division   of the parties‘   estate.


                      Tax Exemption for Children

                      IT IS   ORDERED AND DECREED that CELIA CLANTON ROBERTS                                has the sole and

         exclusive right to claim the children,               COREY SEBASTIAN ROBERTS                   and LILY       MARIE
         ROBERTS,         as dependents     on her federal andlor state income taxes.




                                                                                                               Page 25 of 27




                                                                   5,14’
'08/28/14 10:04:09 Orange County District Clerk Scanned by: Elaine cook




         Permanent Injunctions as        to    Persons

                  The Court ﬁnds       that,   because of the conduct of    COREY          L.   ROBERTS,      a permanent

         injunction against     him should be granted as appropriate            relief   because there   is    no adequate

         remedy   at law.


                  The permanent injunction granted below           shall   be   etfective immediately and shall            be

         binding on    COREY      L.   ROBERTS; on       his agents, servants,    employees, and attorneys; and on

         those persons in active concert or participation with them        who     receive actual notice of this order

         by personal service or otherwise.

                IT IS       ORDERED AND DECREED                 that   COREY        L.    ROBERTS      is     permanently

         enjoined from:

                1.          Interfering in     any way with the Managing Conservator's possession of the

         children or taking or retaining possession of the children, directly or in concert with other

         persons, except as permitted by order of the Coun.

                2.          Removing the children from the State of Texas.

         Court Costs

                IT IS   ORDERED AND DECREED that costs of court                    are to be borne    by the party who

         incurred them.

         Discharge from Discovery Retention Requirement‘

                IT IS     ORDERED AND DECREED                that the parties    and     their respective   attomeys are

         discharged from the requirement of keeping and storing the documents produced                      in this   case in

         accordance with rule 191.4(d) of the Texas Rules of Civil Procedure.




                                                                                                            Page 26 of 27
08/28/14 10:04:10 orange County District Clerk Scanned by: Elaine Cook




         Clanfving. Orders

                    Without affecting the ﬁnality of this Final Decree of Divorce,                           this   Court expressly

         reserves the right to          make orders necessary to clarify and           enforce this decree.

         Relief Nor Granted

                    IT IS         ORDERED AND DECREED that all relief requested in this case and not expressly
         granted    is       denied.    This    is   alﬁnal judgment, lbr which      let   execution and   all   writs and processes

         necessary to enforce this judgment issue. This judgment ﬁnally disposes of all claims and                               all


         parties   and       is   appealable.

         Date of Judgment

         SlGNEDon                                     QQ       am‘/0



                                                                               P       SIDING

         APPROVED AS TO FORM ONLY:
        JOE D. ALFORD
        Attorney at Law
         lO5 South Market Street
         Orange, Texas 77630
         Tel: (409)          882-9014
         Fax: (40             82-0564


        By:
              JOE        .
                             ALr~‘6RD
              Attorney for Peti oner
              State Bar No. 01012500
              jd.alford@hotmail.com




                                                                                                                      Page 27 of 27




                                                                       l3:_«2:¥’«l
                                                                            Tex. R. Civ.            1’.   107
                                                     This document             is current    through February 4, 2015

Texas Court Rules > STATE RULES > TEXAS RULES OF CIVIL PROCEDURE > PART                                                                                         II.

RULES OF PRACTICE IN DISTRICT AND COUNTY COURTS > SECTION 5. Citation

Rule 1 7 Return of Service
  (a)   The officer or authorized person executing the citation must complete a return of service, The return may,                                       but   need
        not. be endorsed on or attached to the citation.

  (b)   The retum,               together with any           document         to   which   it is   attached,   must include the following information:

        (1)          the cause     number and case name;

        (2)          the court in which the case                  is filed;


        (3)          a description of what was served;

        (4)          the date and time the process                  was received         for service;

        (5)          the person or entity served;

        (6)          the address served;

        (7)          ’the   date of service or attempted service;

        (8)          the    manner of delivery of            service or attempted service;

        (9)          the    name of the person who served or attempted                         to serve the process;

        (10) if the person              named in (9) is a process server certiﬁed under order of the Supreme                                 Court, his or her
                     identiﬁcation     number and the expiration date of his or her certification; and
        (11)         any other information required by rLle or law.

 (c)    When           the citation    was served by              registered or certiﬁed mail as authorized by             Rule   106, the return   by the officer
        or authorized person must also contain the return receipt with the addressee’s signature.

 (<1)   When the officer or authorized person                            has not served the citation, the return shall show the diligence used by the
        officer or authorized person to execute the                          same and the cause of failure to execute it, and where the defendant is
        to    be found,          if ascertainable.


 (e)    The          ofﬁcei‘ or authorized person                 who   serves or attempts to serve a citation must sign the return, If the return               is

        signed by a person other than a sheriff, constable, or the clerk of the court, the return must either be veriﬁed or be
        signed under penalty of perjury. A return signed under penalty of perjury must contain the statement below in                                                 ~




        substzuitially the following form:


 "My name              is                       ,   my    date of birth       is


                        (First)     (Middle)             (Last)


    j,               and    my   address   is       T, _»_ _,           ,          and

                                           (Street)                (City)          (State)(Zip     Code)

             .   I   declare under penalty of perjury that the foregoing is true and


 correct.


    (Country)




                                                                                         A. Q9\
                                                                                                                                                       Page 2 of 2
                                                                      Tex. R. Civ.         1’.   107


          Executed   in           County, State of          ,   on the      _day of                        ,




          (Month)          "(Year)

                                                                                                                                                         Dec1a.rant"

   (1')     Where citation is executed by an alternative method as authorized by Rule                                  106, proof of service shall be      made   in

            the manner ordered by the court.

   (g)      The   return and any        document   to   which   it   is   attached   must be           filed   with the court and    may be   filed electronically

            or by facsimile,      if   those methods of filing are available.

   (h)      No default judgment shall          be granted in any cause proof of service as provided by this rLle or by Rules 108
                                                                                until

            or 108a, or as ordered by the court in the event citation is executed by an alternative method under Rule 106, shall
            have been on file with the clerk of the court ten days, exclusive of the day of filing and the day of judgment.


History

Amended by Texas Supreme                  Court, Misc. Docket No. 11-9250. effective January                           1,   2012.


SOURCE:
Arts.     2034 and 2036.
Change: That part of the rLle derived from Art. 2034 has been changed only textually. The last sentence of the
supersedes Art. 2036 in the District and County Courts in harmony with the new     making the time for answer date
                                                                                                                                                                Q
from the day of        service.
Change by amendment               effective January 1, 1978: Provides                manner of return when                  service by mail or   by an   alternative
                                                                                       '



method.
Change by amendment effective January 1, 1981: The only changes are the references to E_u_l_e_ 106.
Change by amendment effective January 1. 1988: Amendments are made to conform to changes in 111% 103.
Change by amendment effective September 1, 1990: To state more directly that a default judgment can be obtained when
the defendant has been served with process in a foreign country pursuant to the provisions of                                         ﬂag     108 or 108a.


EDITOR’S NOTE.               --                                                                        ,




Teﬂ Supreme Court, Misc. Docket No. 11-9250 provides: "The provisions allowing a return of                                                    service to be filed

electronically or by facsimile when those methods of ﬁling are available supersede any contradictory                                          local   rlli or   court
orders."
PUBLICATION REFERENCES. «See                               Litigation Guide, Ch. 31, Service                      on Residems; Ch.     32, Personal Jurisdiction

and Service on Nonresidents.
  See also Civil Practice & Remedies Code §§ l7.021—17.025.
2011 amendment, by 11—9250, rewrote the first two sentences of the first undesignated paragraph, which read:
                                                                                                                     ”The return
of the officer or authorized person executing the citation shall be endorsed on or attached to the same; it shall state when
the citation was served and the manner of service and be signed by the officer officially or by the authorized person. The
return of citation by an authorized person shall be veriﬁed.” and gave them the (a) designation; added (b); gave the second
                                                                                                           ”if ascertainable” for
and third sentences of the first undesignated paragraph the (c) and (d) designations; in (d), substituted
”if he can ascertain”; added (e); gave the second undesignated paragraph       the  (f) designation;  added  (g); gave the third

undesignated paragraph the (h) designation; and in (h), deleted "the citation, or process under Ri_4le_s 108 or 108a, with" after
"cause until”, and added "by an altemative method”.

Texas Rules
Copyright     © 2015      by Matthew Bender     & Company, Inc. a member of the LexisNexis                         Group. All rights reserved.
                                                Tex. R. Civ.           I’.   239
                                   This document   is   current through February 4,    2015

Texas Court Rules    > STATE RULES > TEXAS RULES OF CIVIL PROCEDURE > PART II.
RULES       OF PRACTICE IN DISTRICT AND COUNTY COURTS > SECTION 11. Trial 0 Causes >
A.APPEARANCE AND PROCEDURE

           @
                                                                                                      »




Rule             Judgment by Default

Upon such       of the docket, or at any time after :1 defendant is required to answer, the plaintiff may in temi time take
              call
judgment by default against such defendant if he has not previously ﬁled an answer, and provided that return of service
shall have been on file with the clerk for the length of time required by Rule 107.



History

Amended by Texas Supreme       Court, Misc. Docket No. ll—9250, effective January        1,   2012.

EDITOR’S NOTE.        --

Texas Supreme Court, Misc. Docket No. ll~9250 provides: ”The provisions allowing a return of service to be filed
electronically or by facsimile when those methods of ﬁling are available supersede any contradictoiy local or court
orders.”
PUBLICATION REFERENCES.            —-See   Litigation Guide, Ch. 100, Default Judgment.                              .




2011 amendment, by G.O. 11-9250, substituted ”return of service” for "citation with the ofﬁcer’s return thereon".

Texas Rules
Copyright   © 2015 by Matthew Bender & Company. Inc.    a   member of the LexisNexis Group.   All rights reserved.




                                                                A   44\
                                                         Tex. R. Civ.        R   301
                                        This document      is   current through February 4, 2015


Texas Court Rules    > STATE RULES >                            TEXAS RULES OF CIVIL PROCEDURE > PART II.
RULES       OF PRACTICE IN DISTRICT AND                         COUNTY COURTS > SECTION 11. Trial 0 Causes >
H. IUDGMENTS

Rule    .@ Judgments
The judgment of      the court shall   conform                                       proved and the verdict, if any, and shall
                                                 to the pleadings, the nature of the case
be so framed                                   which
                as to give the party all the relief tohe may  be entitled either in law  or equity. Provided, that upon motion
and reasonable notice the court may  render judgment  non obstante  veredicto  if a directed  verdict would have been proper,

and provided further that the court may, upon like motion and  notice, disregard   any  jury finding  on a question that has no
support in the evidence. Only one final judgment shall be rendered     in any  cause   except  where   it is otherwise specially


provided by law. Judgment may, in a proper case. be given for or against one or more of    several plaintiffs, and for or against
one or more of several defendants or intervenors.
Texas Rules
Copyright   ©   2015 by Matthew Bender    & Company, Inc.       a member of the LexisNcxis Group. All rights reserved.




                                                                      bzr¢p\